— Order, Supreme Court, Bronx County, entered on October 27, 1978, which directed, inter alia, that the city answer certain specified interrogatories unanimously modified, on the law and in the exercise of discretion so as to strike Interrogatories Nos. 48, 55 and 66, and to limit Interrogatories Nos. 12, 14 and 17, and, as so modified, the order is affirmed, without costs and disbursements. Interrogatory No. 48 pertains to the negligence cause of action; No. 55 relates to Nos. 53 and 54, which were previously struck; and No. 66 was previously answered. We limit Interrogatories Nos. 12, 14 and 17 to the underlying factual basis for the expert’s opinion so as to preclude discovery as to the opinion itself (Dunning v Shell Oil, 57 AD2d 16). Concur — Kupferman, J. P., Bloom, Markewich, Yesawich and Ross, JJ.